Citation Nr: 0626024	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-14 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his daughter


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


REMAND

The veteran served on active duty from August 1960 to June 
1964.

This claim is on appeal from the Phoenix, Arizona, Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

A hearing was held before the Board in June 2004.  A 
transcript of the hearing testimony is associated with the 
claims file.  However, the Veterans Law Judge who conducted 
the June 2004 hearing is no longer at the Board.  The veteran 
has requested the opportunity for a new hearing before 
another Veterans Law Judge.  

Further, the veteran's attorney has requested additional time 
to submit a response to the most recent Supplemental 
Statement of the Case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In light of the request to reschedule a new hearing, 
no further action will be taken on the claim until after the 
hearing.  Therefore, the veteran may submit additional 
evidence at any time while the case in on appeal.  If 
additional time is needed, he or his attorney may raise the 
issue with the Veterans Law Judge who conducts the hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO, in accordance with applicable 
procedures, and notice should be sent to 
the veteran and to his attorney, as 
required.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran or his attorney until further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


